Opinion issued June 21, 2012.




                                         In The
                                 Court of Appeals
                                        For The
                             First District of Texas

                                 NO. 01-12-00038-CR
                                      ____________

                   CHRISTOPHER JEROME HEALY, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 182nd District Court
                               Harris County, Texas
                           Trial Court Cause No. 1303212


                             MEMORANDUM OPINION

         Appellant, Christopher Jerome Healy, pleaded guilty to the felony offense of

assault against a family member,1 pursuant to an agreement with the State that

adjudication of guilt be deferred. The trial court deferred adjudication, and, in


1
         See TEX. PENAL CODE ANN. § 22.01(b)(2)(B) (West 2011).
accordance with the terms of appellant’s plea bargain agreement with the State,

placed appellant on three years of community supervision and assessed a $200 fine.

The trial court certified that this is a plea-bargain case and that appellant has no

right of appeal.

      Subsequently, the State moved to revoke appellant’s supervision and for

adjudication of guilt. Appellant pleaded true to the State’s allegations and executed

a waiver of his right to appeal, in exchange for the State’s recommendation that

punishment be assessed at confinement for five years. The trial court adjudicated

appellant guilty, and, in accordance with the recommendation of the State, assessed

punishment at confinement for five years. The trial court certified that appellant

had waived the right of appeal. Nevertheless, appellant filed a pro se notice of

appeal. We dismiss the appeal.

      An appeal must be dismissed if a certification showing that the defendant has

the right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d);

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The trial court’s

certification, which is included in the record on appeal, states that appellant waived

the right of appeal. See TEX. R. APP. P. 25.2(a). A valid waiver of appeal prevents

a defendant from appealing without the trial court’s consent. Monreal v. State, 99
S.W.3d 615, 622 (Tex. Crim. App. 2003).


                                          2
      The record reflects that appellant swore to a stipulation of evidence and

judicial confession, pleading “true” to the allegations in the State’s motion to

adjudicate appellant’s guilt. The document contains an agreement that the State

would recommend punishment of confinement for five years and a $200 fine. The

document also includes a “Waiver of Appeal,” stating that, “As part of my

agreement with the prosecutor to plead true, I agree to waive any right to appeal I

may have concerning any issue or claim in this case, including my plea or [sic] true

or admission of guilt.” Appellant separately initialed the waiver of appeal. The

trial court found the allegations true, adjudicated appellant guilty of the underlying

offense, and assessed punishment in accordance with the recommendation.

      When a defendant waives his right of appeal in exchange for consideration

from the State, his waiver is made knowingly, intelligently, and voluntarily, and he

may not appeal any matters unless the trial court first grants permission. See Ex

parte Broadway, 301 S.W.3d 694, 697–99 (Tex. Crim. App. 2009) (holding that

defendant may knowingly and intelligently waive appeal without sentencing

agreement when consideration is given by State for waiver); Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000) (holding that waiver of appeal rights

in exchange for recommendation from state was binding). The record shows that

appellant waived his right to appeal as partial consideration, along with his plea of


                                          3
true, for the State’s recommendation on punishment, and that the trial court did not

give its permission to appeal.

      Because appellant has no right of appeal, we must dismiss this appeal. See

Menefee v. State, 287 S.W.3d 9, 12 n.12 (Tex. Crim. App. 2009); Dears, 154
S.W.3d at 613.

      Accordingly, we dismiss the appeal for want of jurisdiction. All pending

motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4